DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to Applicant’s amendments received on 01/31/2022.
Claims 1-4, 8, 11, 12, and 20 are currently amended. Claims 1-20 are considered in this Office Action. Claims 1-20 are currently pending. 

Response to Amendments
Applicant’s amendments necessitated the new grounds(s) of rejections set forth in this office action. 
Applicant’s amendments have been considered, but do not overcome the 35 U.S.C. 101 rejection.
Applicant’s amendment has been considered, but do not overcome the 35 U.S.C. 103 rejection. An updated 35 U.S.C. 103 rejection will address applicant’s amendments. 

Response to Arguments
Applicant’s argument with respect to the 101 rejection to claims have been considered, but are not persuasive.
Applicant asserts that amended independent claim 1, for example, recites "determining that [a] first machine has entered [a] second segment based on the information indicative of the location of the first machine; and in response to determining the deployment event based on the first machine entering the second segment, deploying the second machine to the predetermined area to execute a second task of the plurality of tasks autonomously." Independent claim 11 recites "receiving information indicative of one or more characteristics of a first machine of the plurality of machines [and] setting a size of the predetermined area based on the received one or more characteristics of the first machine." Independent claim 20 recites "determining a location of [a] first machine as the first machine performs grading work…. determining that the first machine has entered [a] second segment to perform grading work… and in response to determining [a] deployment event, autonomously deploying the second machine,” are not abstract ideas.
The examiner notes that Applicant’s argument with respect to the 35 U.S.C. 101 rejection are primarily raised in light of applicant’s amendments. An updated 35 U.S.C. 101 rejection will address applicant’s amendments. 
Applicant’s argument with respect to the 35 U.S.C. 103 rejection are primarily raised in light of applicant’s amendments. An updated 35 U.S.C. 103 rejection will address applicant’s amendments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-10), the system (claim 11-19), and the method (claims 20) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting  concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “mental process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG, wherein the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. (See MPEP 2106.04(a)(2)). The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 11, are: A system for optimal utilization of machines for performing tasks across a predetermined area, comprising: one or more processor; at least one non-transitory computer readable medium storing instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: receiving a request to initiate a job on a predetermined area, the job comprising a plurality of tasks associated with a plurality of machines; receiving information indicative of one or more characteristics of a first machine of the plurality of machines; setting a size of the predetermined area based on the received one or more characteristics of the first machine; deploying, in response to the request, a first machine of the plurality of machines to the predetermined area to execute a first task of the plurality of tasks autonomously; determining a deployment event, the deployment event being determined based on characteristics of the first machine and a second machine, and based on characteristics of the predetermined area; and upon detection of the deployment event, deploying the second machine to the predetermined area to execute a second task of the plurality of tasks autonomously. 
The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 20, are A method of optimal utilization of machines for performing tasks across a predetermined area on a construction site that includes a first segment and a second segment, the method comprising: receiving a request to initiate a job on a predetermined area, the job comprising a plurality of tasks associated with a plurality of machines; autonomously deploying, in response to the request, a first machine of the plurality of machines to the first segment of the predetermined area to execute a first task of the plurality of tasks autonomously; determining a location of the first machine as the first machine performs grading work; determining a deployment event, the deployment event being determined based on characteristics of the first machine and a second machine, and based on characteristics of the predetermined area, including determining that the first machine has entered the second segment to perform grading work, based on the information indicative of the location of the first machine; and 8Application No.: 17/188,775 Client Ref. No.: 20-0219US02Attorney Docket No.: 00152-2219-01000in response to determining the deployment event, autonomously deploying the second machine to the first segment of the predetermined area to execute a second task of the plurality of tasks autonomously. Claim 1 recites substantially recite the same limitation as claim 20 and therefore subject to the same rationale.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a system, at least one processor; at least one non-transitory computer readable medium storing instructions which, when executed by the one or more processors, cause the one or more processors to perform operations, receiving a request to initiate a job (pre-solution activity), receiving information indicating a location of the first machine, deploying, in response to the request, a first machine (post-solution activity), and deploying the second machine to execute a second task of the plurality of tasks autonomously (post-solution activity). Examiner notes that the steps of “receiving information indicative of one or more characteristics of a first machine of the plurality of machines,” (the receiving information is recited at high level of generality), “setting a size of the predetermined area based on the received one or more characteristics of the first machine,” (the setting a size if working area based on information received is recited at high level of generality and to amounts to post-solution activity), as recited in claim 11 are considered part of the abstract idea e.g. mental step, and if they were to be considered as additional elements they amount to extra-solution activity. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification fig. 5 describes high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.   
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: a system, at least one processor; at least one non-transitory computer readable medium storing instructions which, when executed by the one or more processors, cause the one or more processors to perform operations, receiving a request to initiate a job, deploying, in response to the request, a first machine, receiving information indicating a location of the first machine, and deploying the second machine to execute a second task of the plurality of tasks autonomously.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (fig. 5) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered, for example, claim 3 recites deploying a third machine, proximate to the location of the first machine, to execute the first task of the plurality of tasks autonomously (post solution activity), claims 6, and 16 recite “upon detection of the first machine and second machine within a same segment of the plurality of segments, discontinuing autonomous mode associated with the first machine and the second machine” (post-solution activity), claim 8 recite “upon detection of which a third machine is deployed to the predetermined area, the second deployment event being based on characteristics of the first machine, the second machine, and the third machine, and based on the characteristics of the predetermined area; and upon detection of the second deployment event, deploying the third machine to the predetermined area” (post-solution activity), etc.. The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of mental process, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. 
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffery J. Carter JR. (US 2005/0060127 A1, hereinafter “Carter” in view of Richard Jackson (US 2015/0379457 A1, hereinafter “Jackson”) in view of Mike Johnson (US 2017/0282368 A1, hereinafter “Johnson”).
Claim 1:
Carter teaches:
A method of optimal utilization of machines for performing tasks across a predetermined area, the method comprising: receiving a request to initiate a job on a predetermined area including a first segment and a second segment, the job … associated with a plurality of machines (para. [0027] The controller 26 may be operable to receive one or more dust control signals 34a, 34b, 34c, 34d from one or more dust monitors 22a, 22b, 22c, 22d, 22e via the communication means. The controller 26 may use the dust control signals 34 to produce one or more dispatch signals 42 for dispatching (e.g., deploying) one or more of the dust control machines 18 to one or more work locations 14. Para. [0032] the controller 26 may be operable to compare dust control signals 34a, 34b, 34c of multiple work locations 14a, 14b, 14c and to dispatch a dust control machine 18a in sequence to each of the work locations 14a, 14b, 14c by giving dispatch priority to work locations having higher dust levels (the predetermined area consists of at least a first and second segment (14a and 14b))); 
deploying, in response to the request, a first machine of the plurality of machines to the predetermined area to execute a first task of the plurality of tasks autonomously (para. [0027] The controller 26 may be operable to receive one or more dust control signals 34a, 34b, 34c, 34d from one or more dust monitors 22a, 22b, 22c, 22d, 22e via the communication means. The controller 26 may use the dust control signals 34 to produce one or more dispatch signals 42 for dispatching (e.g., deploying) one or more of the dust control machines 18 to one or more work locations 14);
receiving information indicating a location of the first machine(para. [0034] the locations of the mobile dust control machines 18 may be monitored. For example, GPS or other location monitoring equipment 24 may be provided on the mobile dust control machines 18);
 determining a deployment event, the deployment event being determined based on characteristics of the first machine and a second machine, and based on characteristics of the predetermined area ([0033] In one example, the controller 26 may receive dust control signals 34a, 34b, 34c from multiple dust monitors 22a, 22b, 22c indicative of dust conditions (characteristic) within multiple work locations 14a, 14b, 14c. The controller may be operable to evaluate these signals 34a, 34b, 34c to determine (1) that a first work location 14a has the highest dust level, (2) that a second work location 14b has the second highest dust level, and (3) that the dust conditions of the first and second work locations 14a, 14b warrant dust treatment operations in those locations 14a, 14b. In response to the determination, the controller 26 may produce one or more dispatch signals 42 for dispatching a dust control machine 18a first to the first work location 14a and subsequently to the second work location 14b), 
including determining that the first machine has entered the second segment based on the information indicating the location of the first machine (para. [0033] The controller may be operable to evaluate these signals 34a, 34b, 34c to determine (1) that a first work location 14a has the highest dust level, (2) that a second work location 14b has the second highest dust level, and (3) that the dust conditions of the first and second work locations 14a, 14b warrant dust treatment operations in those locations 14a, 14b. In response to the determination, the controller 26 may produce one or more dispatch signals 42 for dispatching a dust control machine 18a first to the first work location 14a and subsequently to the second work location 14b. para. [0034] the locations of the mobile dust control machines 18 may be monitored. For example, GPS or other location monitoring equipment 24 may be provided on the mobile dust control machines 18).
While Carter teaches dispatch dust control machines automatically to a work locations when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043], and a plurality of machines , it does not explicitly teach the following, however Jackson teaches: 
the job comprising a plurality of tasks associated with a plurality of machines (para. [0027] At step 402, a plan for a construction project is divided into a plurality of tasks. The plan for the construction project may be divided into the plurality of tasks automatically. In one embodiment, a construction project can be automatically divided into a plurality of tasks based on the type of the construction project. For example, the construction project of building a road may include inherent layering and geometrical constraints that can be used to automate region definition. Machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.  para. [0031] At step 406, a construction machine is assigned to each particular task based on the modified one or more parameters of the particular task. At step 408, each particular task is dispatched or sent to the construction machine assigned to the particular task for presenting the sequence of actions for performing the particular task. Each particular task may be sent over a network, such as, e.g., a mesh network or a cellular network. The tasks may be sent for a particular time period, such as, e.g., a single task, tasks for a day, tasks for a week, tasks for the construction project, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter incorporate the teachings of Jackson to include plurality of tasks associated with job wherein the breakdown is determined based on a set of parameters, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine accurately based on task in hand [0003].
While Carter teaches dispatch dust control machines automatically to a work locations when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043] and The controller 26 may use the dust control signals 34 to produce one or more dispatch signals 42 for dispatching (e.g., deploying) one or more of the dust control machines 18 to one or more work locations 14, and Jackson teaches machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.  para. [0031] At step 406, a construction machine is assigned to each particular task based on the modified one or more parameters of the particular task, neither explicitly teach the following, however Johnson teaches: 
 in response to determining the deployment event based on the first machine entering the second segment, deploying the second machine to the predetermined area to execute a second task of the plurality of tasks autonomously ([0050-0054] and figure 9 describe a queuing system to manage the dispatchment of autonomous machinery to complete an assigned task (i.e., retrieve an item), the paragraphs further describes a first machinery leaving first target location 602 before a second machinery is allowed in the target location 602. );
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter and Jackson incorporate the teachings of Johnson to incorporate the queueing system for a restrictive access of machinery in the same location to avoid any damage to autonomous vehicle, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine efficiently and avoid damage to autonomous vehicles.

Claim 2:
Carter teaches 
The method of claim 1, wherein determining the deployment event comprises: dividing the predetermined area into a plurality of segments, including the first and second segment, wherein a size of each of the plurality of segments is based on the characteristics of the first machine and the second machine, and based on the characteristics of the predetermined area (paras. [0016-0017] and fig. 1 a worksite may be divided into one or more work locations (14a, 14b, 14c) or zones, wherein each mobile dust control machine (18) may be configured to treat the dust condition within one or more work locations (14) and may include dust control equipment (303). Para. [0032] the controller 26 may be operable to compare dust control signals 34a, 34b, 34c of multiple work locations 14a, 14b, 14c and to dispatch a dust control machine 18a in sequence to each of the work locations 14a, 14b, 14c by giving dispatch priority to work locations having higher dust levels (the predetermined area consists of at least a first and second segment (14a and 14b))).

Claim 3
Carter teaches 
The method of claim 2, further comprising: determining whether the first machine will be able to trigger the deployment event (para. [0037] the controller 26 may be operable to: (a) determine a dust condition (e.g., dust level) at a work location 14a; (b) calculate or otherwise estimate the amount (and/or flow rate) of dust control resources (e.g., water) required to effectively treat the dust condition (for example, using lookup tables, software, or other tools known in the art for such calculations); (c) determine the amount of fuel necessary to transport a dust control machine 18b (or machines) to the work location 14a (for example as a function of the fuel efficiency of the machine 18b and the distance between the dust control machine 18b and the work location 14a) and; (d) determine whether the dust control machine 18b (or machines) has sufficient onboard resources available (e.g., fuel, water) to travel to the work location 14a and/or to effectively treat the dust condition at the work location 14a; and (e) dispatch the dust control machine 18b (or machines) to the work location 14a as a result of these determinations); and in response to determining that the first machine will be unable to trigger the deployment event, deploying a third machine, proximate to the location of the first machine, to execute the first task of the plurality of tasks autonomously (para. [0037] For example, the controller 26 may dispatch a first dust control machine 18b to a work location 14a even though a second dust control machine 18a is closer to the work location 14a if the second dust control machine 18a does not have sufficient resources (e.g., fuel or water) to travel to the work location 14a and completely treat the work location 14a).

Claim 7:
Carter teaches 
The method of claim 1, wherein determining the deployment event further comprises: determining when deployment of the second machine will result in continuous operation of the second machine until a task associated with the second machine is completed (paras. [0016-0017] and fig. 1 the controller may be operable to determine the total travel distance and/or work time of two dust control machines (18a, 18b) may be minimized by (a) dispatching the first dust control machine 118a first to the first work location 14a and subsequently to the second work location 14b, and by (b) dispatching the second dust control machine 18b to the third work location 14c; and the controller 26 may respond to the dust control signals 34 to terminate the dust treatment operation when the dust control signals 34 indicates that the dust condition at the work location 14 has been sufficiently treated).

Claim 8:
Carter teaches 
The method of claim 1, further comprising: determining a second deployment event, upon detection of which a third machine is deployed to the predetermined area, the second deployment event being based on characteristics of the first machine, the second machine, and the third machine, and based on the characteristics of the predetermined area (([0035] when multiple work locations 14 are being monitored, the controller 26 may be operable to evaluate and compare potential routes for a dust control machine 18 (or machines) and to produce one or more dispatch signals 42 indicating a preferred route (or routes) for the dust control machine(s) 18, for example by evaluating or estimating (and potentially minimizing) total estimated travel time, fuel consumption, and/or travel distance for the dust control machine(s) 18 and/or by evaluating dust conditions within the work locations 14. For example, the controller 26 may be operable to determine (1) that dust conditions (characteristics)within three work locations 14a, 14b, 14c warrant dust treatment operations;); and upon detection of the second deployment event, deploying the third machine to the predetermined area (further, (2) that total travel distance and/or work time of two dust control machines 18a, 18b may be minimized by (a) dispatching the first dust control machine 18a first to the first work location 14a and subsequently to the second work location 14b and by (b) dispatching the second dust control machine 18b to the third work location 14c. Thus, a controller 26 may be operable to evaluate information regarding: (i) dust conditions within one or more work locations 14; (ii) the locations(s) of one or more dust control machines 18; and/or (iii) the location(s) of one or more work locations 14, and to dispatch one or more dust control machines 18 to the location(s) 14 in response to the evaluated information).

Claim 9:
Carter teaches 
The method of claim 1, wherein the deployment event is modified based on data received from the first machine (para. [0037] For example, the controller 26 may dispatch a first dust control machine 18b to a work location 14a even though a second dust control machine 18a is closer to the work location 14a if the second dust control machine 18a does not have sufficient resources (e.g., fuel or water) to travel to the work location 14a and completely treat the work location 14a).

Claim 4 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Jackson in view of Johnson, as applied in claim 1, Alexander Rennemann (US 2016/0082954 A1, hereinafter “Rennemann”).
Claim 4:
Carter teaches 
The method of claim 2, wherein is triggered when the first machine enters the second segment of the plurality of segments ….. (para. [0023] a dust monitor 22d may be mounted on a work machine 38--such as a track-type tractor, a grading machine, a paving machine, a dust control machine, or the like--that is positioned within or movable to a work location 14a. When mobile dust monitors 22d are used, each mobile dust monitor 22d may be associated with locating equipment 24 such as a Global Positioning System (GPS) for example, so that the position of the dust monitor 22d may be tracked, such as by the controller 26, and associated with an appropriate work location 14a. [0032]  the controller 26 may be operable to compare dust control signals 34a, 34b, 34c of multiple work locations 14a, 14b, 14c and to dispatch a dust control machine 18a in sequence to each of the work locations 14a, 14b, 14c (The GPS signal of the work machine mounted on grading machine keep track of the location of the machine wherein the deployment of said machine to multiple segments is done in sequence thereby once the work is done in segment 1 (14 a) the machine 18a moves to second segment (14b) to perform the second task while the GPS keep track of the machine)).
While Carter teaches para. [0023] a dust monitor 22d may be mounted on a work machine 38--such as a track-type tractor, a grading machine, a paving machine, a dust control machine, or the like--that is positioned within or movable to a work location 14a and [0032]  the controller 26 may be operable to compare dust control signals 34a, 34b, 34c of multiple work locations 14a, 14b, 14c and to dispatch a dust control machine 18a in sequence to each of the work locations 14a, 14b, 14c, it does not teach that the task to performed is grading work Jackson teaches machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.  para. [0031] At step 406, a construction machine is assigned to each particular task based on the modified one or more parameters of the particular task, Johnson teaches triggering events of machine living a segment or entering a segment as described in [0050-0054] and figure 9, neither explicitly teach the following, Rennemann teaches:
…to perform grading work (par. [0010] the predetermined tasks may include a compacting operation, a clearing operation, a leveling operation(grading work), a hauling operation, a digging operation, a loading operation, or any other type of operation that alter current geography at the worksite 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter incorporate the teachings of Rennemann to include plurality of tasks associated with job wherein the breakdown is determined based on a set of parameters such as grading work, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine accurately based on task in hand.

Claim 20:
Carter teaches:
A method of optimal utilization of machines for performing tasks across a predetermined area on a construction site that includes a first segment and a second segment, the method comprising: receiving a request to initiate a job on a predetermined area the job … associated with a plurality of machines (para. [0027] The controller 26 may be operable to receive one or more dust control signals 34a, 34b, 34c, 34d from one or more dust monitors 22a, 22b, 22c, 22d, 22e via the communication means. The controller 26 may use the dust control signals 34 to produce one or more dispatch signals 42 for dispatching (e.g., deploying) one or more of the dust control machines 18 to one or more work locations 14. Para. [0032] the controller 26 may be operable to compare dust control signals 34a, 34b, 34c of multiple work locations 14a, 14b, 14c and to dispatch a dust control machine 18a in sequence to each of the work locations 14a, 14b, 14c by giving dispatch priority to work locations having higher dust levels (the predetermined area consists of at least a first and second segment (14a and 14b))); 
autonomously deploying, in response to the request, a first machine of the plurality of machines to the first segment of the predetermined area to execute a first task of the plurality of tasks autonomously (para. [0027] The controller 26 may be operable to receive one or more dust control signals 34a, 34b, 34c, 34d from one or more dust monitors 22a, 22b, 22c, 22d, 22e via the communication means. The controller 26 may use the dust control signals 34 to produce one or more dispatch signals 42 for dispatching (e.g., deploying) one or more of the dust control machines 18 to one or more work locations 14. para. [0034] the locations of the mobile dust control machines 18 may be monitored. For example, GPS or other location monitoring equipment 24 may be provided on the mobile dust control machines 18);
determining a location of the first machine as the first machine performing [a first task] ([0023] a dust monitor 22d may be mounted on a work machine 38--such as a track-type tractor, a grading machine, a paving machine, a dust control machine, or the like--that is positioned within or movable to a work location 14a. para. [0034] the locations of the mobile dust control machines 18 may be monitored. For example, GPS or other location monitoring equipment 24 may be provided on the mobile dust control machines 18);
 determining a deployment event, the deployment event being determined based on characteristics of the first machine and a second machine, and based on characteristics of the predetermined area ([0033] In one example, the controller 26 may receive dust control signals 34a, 34b, 34c from multiple dust monitors 22a, 22b, 22c indicative of dust conditions (characteristic) within multiple work locations 14a, 14b, 14c. The controller may be operable to evaluate these signals 34a, 34b, 34c to determine (1) that a first work location 14a has the highest dust level, (2) that a second work location 14b has the second highest dust level, and (3) that the dust conditions of the first and second work locations 14a, 14b warrant dust treatment operations in those locations 14a, 14b. In response to the determination, the controller 26 may produce one or more dispatch signals 42 for dispatching a dust control machine 18a first to the first work location 14a and subsequently to the second work location 14b), 
including determining that the first machine has entered the second segment to perform … work, based on the information indicative of the location of the first machine (para. [0033] The controller may be operable to evaluate these signals 34a, 34b, 34c to determine (1) that a first work location 14a has the highest dust level, (2) that a second work location 14b has the second highest dust level, and (3) that the dust conditions of the first and second work locations 14a, 14b warrant dust treatment operations in those locations 14a, 14b. In response to the determination, the controller 26 may produce one or more dispatch signals 42 for dispatching a dust control machine 18a first to the first work location 14a and subsequently to the second work location 14b. para. [0034] the locations of the mobile dust control machines 18 may be monitored. For example, GPS or other location monitoring equipment 24 may be provided on the mobile dust control machines 18).
While Carter teaches dispatch dust control machines automatically to a work locations when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043], and a plurality of machines , it does not explicitly teach the following, however Jackson teaches: 
the job comprising a plurality of tasks associated with a plurality of machines (para. [0027] At step 402, a plan for a construction project is divided into a plurality of tasks. The plan for the construction project may be divided into the plurality of tasks automatically. In one embodiment, a construction project can be automatically divided into a plurality of tasks based on the type of the construction project. For example, the construction project of building a road may include inherent layering and geometrical constraints that can be used to automate region definition. Machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.  para. [0031] At step 406, a construction machine is assigned to each particular task based on the modified one or more parameters of the particular task. At step 408, each particular task is dispatched or sent to the construction machine assigned to the particular task for presenting the sequence of actions for performing the particular task. Each particular task may be sent over a network, such as, e.g., a mesh network or a cellular network. The tasks may be sent for a particular time period, such as, e.g., a single task, tasks for a day, tasks for a week, tasks for the construction project, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter incorporate the teachings of Jackson to include plurality of tasks associated with job wherein the breakdown is determined based on a set of parameters, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine accurately based on task in hand [0003].
While Carter teaches dispatch dust control machines automatically to a work locations when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043] and The controller 26 may use the dust control signals 34 to produce one or more dispatch signals 42 for dispatching (e.g., deploying) one or more of the dust control machines 18 to one or more work locations 14, and Jackson teaches machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.  para. [0031] At step 406, a construction machine is assigned to each particular task based on the modified one or more parameters of the particular task, neither explicitly teach the following, however Johnson teaches: 
 in response to determining the deployment event, autonomously deploying the second machine to the first segment of the predetermined area to execute a second task of the plurality of tasks autonomously. ([0050-0054] and figure 9 describe a queuing system to manage the dispatchment of autonomous machinery to complete an assigned task (i.e., retrieve an item), the paragraphs further describes a first machinery leaving first target location 602 before a second machinery is allowed in the target location 602. );
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter and Jackson incorporate the teachings of Johnson to incorporate the queueing system for a restrictive access of machinery in the same location to avoid any damage to autonomous vehicle, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine efficiently and avoid damage to autonomous vehicles.
While Carter teaches para. [0023] a dust monitor 22d may be mounted on a work machine 38--such as a track-type tractor, a grading machine, a paving machine, a dust control machine, or the like--that is positioned within or movable to a work location 14a and [0032]  the controller 26 may be operable to compare dust control signals 34a, 34b, 34c of multiple work locations 14a, 14b, 14c and to dispatch a dust control machine 18a in sequence to each of the work locations 14a, 14b, 14c, it does not teach that the task to performed is grading work Jackson teaches machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.  para. [0031] At step 406, a construction machine is assigned to each particular task based on the modified one or more parameters of the particular task, Johnson teaches triggering events of machine living a segment or entering a segment as described in [0050-0054] and figure 9, neither explicitly teach the following, Rennemann teaches:
…to perform grading work (par. [0010] the predetermined tasks may include a compacting operation, a clearing operation, a leveling operation(grading work), a hauling operation, a digging operation, a loading operation, or any other type of operation that alter current geography at the worksite 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter, Jackson, and Johnson to incorporate the teachings of Rennemann to include plurality of tasks associated with job wherein the breakdown is determined based on a set of parameters such as grading work, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine accurately based on task in hand.

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Carter  in view of Jackson in view of Johnson, as applied in claims 1 and 11, and further in view of H. Dean McGee (US 2012/0215351 A1, hereinafter “McGee”).
Claim 5:
While Carter teaches dispatch dust control machines automatically to a work locations when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043] and Paras. [0028 and 0035] and fig. 1 the controller (26) may respond to the dust control signals (34) to cancel the dispatch signals (34) or to terminate treatment operation, it does not explicitly teach the following, however McGee teaches: 
The method of claim 2, wherein the first machine and the second machine are not permitted to be present simultaneously within a same segment of the plurality of segments while performing any of the plurality of tasks on the predetermined area (Fig. 2 illustrates the steps of detecting two machines within a predetermined area and in response of the detection disconnecting one or both robotic machines as described in paras. [0040-0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter, Jackson, and Johnson incorporate the teachings of McGee to include the restriction of number of machine allowed in a segment, because the references are analogous and compatible since they are both directed worksite management. Doing so would aid in preventing any accidents or collisions from happening [0040-0043].

Claim 6:
While Carter teaches dispatch dust control machines automatically to a work locations when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043] and Paras. [0028 and 0035] and fig. 1 the controller (26) may respond to the dust control signals (34) to cancel the dispatch signals (34) or to terminate treatment operation, it does not explicitly teach the following, however McGee teaches: 
The method of claim 2, further comprising: upon detection of the first machine and second machine within a same segment of the plurality of segments, discontinuing autonomous mode associated with the first machine and the second machine (Fig. 2 illustrates the steps of detecting two machines within a predetermined area and in response of the detection disconnecting one or both robotic machines as described in paras. [0040-0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter, Jackson, and Johnson incorporate the teachings of McGee to include the restriction of number of machine allowed in a segment, because the references are analogous and compatible since they are both directed worksite management. Doing so would aid in preventing any accidents or collisions from happening [0040-0043].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carter  in view of Jackson in view of Johnson, as applied in claim 1, and further in view of Arun Iyengar  (US 2017/0149875 A1, hereinafter “Iyengar”).
Claim 10
While Carter teaches dispatch dust control machines automatically to a work locations when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043], it does not explicitly teach the following, however Jackson teaches: 
The method of claim 1, wherein determining the deployment event further comprises: determining a first feature vector, the first feature vector comprising data related to characteristics of the first machine and the second machine, and characteristics of the predetermined area (para. [0027] At step 402, a plan for a construction project is divided into a plurality of tasks. A construction project can be automatically divided into a plurality of tasks based on the type of the construction project. For example, the construction project of building a road may include inherent layering and geometrical constraints that can be used to automate region definition. Machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.);
 and determining the deployment event (para. [0031] At step 406, a construction machine is assigned to each particular task based on the modified one or more parameters of the particular task. At step 408, each particular task is dispatched or sent to the construction machine assigned to the particular task for presenting the sequence of actions for performing the particular task, wherein machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter incorporate the teachings of Jackson to include plurality of tasks associated with job wherein the breakdown is determined based on a set of parameters, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine accurately based on task in hand [0003].
While Carter teaches dispatch dust control machines automatically to a work locations when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043], Jackson teaches [0027] At step 402, a plan for a construction project is divided into a plurality of tasks. A construction project can be automatically divided into a plurality of tasks based on the type of the construction project. For example, the construction project of building a road may include inherent layering and geometrical constraints that can be used to automate region definition. Machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.), they do not explicitly teach the following, however, Iyengar teaches: 
a comparison of the first feature vector with a plurality of completed job feature vectors, the completed job feature vectors comprising data 21Attorney Docket No.: 00152-2219-01000 Client Ref. No.: 02-0219US02related to characteristics of machines and characteristics of areas associated with previously completed jobs on a plurality of predetermined areas ([0071] A prediction model for the total execution time may be based on an analysis of task execution history log information stored in a database 702 as shown in FIG. 7. Certain feature vector data may be collected from each task that is executed by one or more computation nodes and then is stored in the database 702. One example of execution log data for each task may include a task ID 704 (or task name), a task start time 706, the volume of input data 708, the cloud ID 710 (or cloud name), the one or more machine IDs 712 used for the computation hardware during execution of the particular task, the one or more machine types 714, and the total execution time 716 that was measured for executing the particular task. A prediction model may use a KNN clustering algorithm, for example, built for the particular task based on many task execution logs of that particular task stored in the history database 702. When a new instance of that particular task is to be considered for computation hardware cost, its feature vector is provided to the prediction model which then uses the feature vector information to analyze the past task execution history log information stored in the database 702 to estimate and predict the execution time for the new instance of the particular task on at least one computation node in an application deployment configuration). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter, Jackson, and Johnson incorporate the teachings of Iyengar to include plurality of tasks associated with job wherein the breakdown is determined based on a set of parameters Client Ref. No.: 02-0219US02related to characteristics of machines and characteristics of areas associated with previously completed job, because the references are analogous and compatible since they are both directed project management. Doing so would help improve dispatching work construction machine accurately based on task in hand [0003].

Claim 11-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffery J. Carter JR. (US 2005/0060127 A1, hereinafter “Carter” in view of Richard Jackson (US 2015/0379457 A1, hereinafter “Jackson”) in view of Michael McDaniel (US 2011/0311102 A1, hereinafter “McDaniel”).
Claim 11:
Carter teaches:
A system for optimal utilization of machines for performing tasks across a predetermined area, comprising: one or more processors([0027 processor]); 
receiving information indicative of one or more characteristics of a first machine of the plurality of machines (para. [0017] Each mobile dust control machine 18 may be configured to treat a dust condition within one or more work locations 14 and may include dust control equipment 30. The dust control equipment 30 may comprise, for example, any of a variety of dust control devices known in the art. An exemplary arrangement of dust control equipment 30 may include a water reservoir 31, a water pump (not shown), and a spray nozzle 32 for delivering pressurized water to a desired work location 14. A variety of known water spray techniques may be used to reduce dust levels at a work location 14. [0018] Each dust control machine 18 may be movable to and from one or more work locations 14. For example, a dust control machine 18 may comprise a mobile work truck including a steering mechanism (not shown) and being movable to a desired location by work personnel. In one embodiment, a dust control machine 18 may be a remote-controlled work vehicle capable of traversing a work area); 
 deploying, in response to the request, a first machine of the plurality of machines to the predetermined area to execute a first task of the plurality of tasks autonomously (para. [0027] The controller 26 may be operable to receive one or more dust control signals 34a, 34b, 34c, 34d from one or more dust monitors 22a, 22b, 22c, 22d, 22e via the communication means. The controller 26 may use the dust control signals 34 to produce one or more dispatch signals 42 for dispatching (e.g., deploying) one or more of the dust control machines 18 to one or more work locations 14);
receiving information indicating a location of the first machine(para. [0034] the locations of the mobile dust control machines 18 may be monitored. For example, GPS or other location monitoring equipment 24 may be provided on the mobile dust control machines 18);
  receiving information indicative of one or more characteristics of a first machine of the plurality of machines ([0033] In one example, the controller 26 may receive dust control signals 34a, 34b, 34c from multiple dust monitors 22a, 22b, 22c indicative of dust conditions (characteristic) within multiple work locations 14a, 14b, 14c. The controller may be operable to evaluate these signals 34a, 34b, 34c to determine (1) that a first work location 14a has the highest dust level, (2) that a second work location 14b has the second highest dust level, and (3) that the dust conditions of the first and second work locations 14a, 14b warrant dust treatment operations in those locations 14a, 14b. In response to the determination, the controller 26 may produce one or more dispatch signals 42 for dispatching a dust control machine 18a first to the first work location 14a and subsequently to the second work location 14b), 
and upon detection of the deployment event, deploying the second machine to the predetermined area to execute a second task of the plurality of tasks autonomously([0035] describes dispatching the second dust control machine 18b to the third work location based on a deployment trigger).
While Carter teaches dispatch dust control machines automatically to a work locations when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043], and a plurality of machines , it does not explicitly teach the following, however Jackson teaches: 
at least one non-transitory computer readable medium storing instructions which, when executed by the one or more processors, cause the one or more processors to perform operations ([0038] processor and computer readable medium to execute stored instructions ) comprising: receiving a request to initiate a job on a predetermined area, the job comprising a plurality of tasks associated with a plurality of machines (para. [0027] At step 402, a plan for a construction project is divided into a plurality of tasks. The plan for the construction project may be divided into the plurality of tasks automatically. In one embodiment, a construction project can be automatically divided into a plurality of tasks based on the type of the construction project. For example, the construction project of building a road may include inherent layering and geometrical constraints that can be used to automate region definition. Machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.  para. [0031] At step 406, a construction machine is assigned to each particular task based on the modified one or more parameters of the particular task. At step 408, each particular task is dispatched or sent to the construction machine assigned to the particular task for presenting the sequence of actions for performing the particular task. Each particular task may be sent over a network, such as, e.g., a mesh network or a cellular network. The tasks may be sent for a particular time period, such as, e.g., a single task, tasks for a day, tasks for a week, tasks for the construction project, etc.).
determining a deployment event, the deployment event being determined based on characteristics of the first machine and a second machine, and based on characteristics of the predetermined area para. [0027] At step 402, a plan for a construction project is divided into a plurality of tasks. The plan for the construction project may be divided into the plurality of tasks automatically. a construction project can be automatically divided into a plurality of tasks based on the type of the construction project. For example, the construction project of building a road may include inherent layering and geometrical constraints that can be used to automate region definition (characteristics of the predetermined area). Machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.  para. [0031] At step 406, a construction machine is assigned to each particular task based on the modified one or more parameters of the particular task. At step 408, each particular task is dispatched or sent to the construction machine assigned to the particular task for presenting the sequence of actions for performing the particular task);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter incorporate the teachings of Jackson to include plurality of tasks associated with job wherein the breakdown is determined based on a set of parameters, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine accurately based on task in hand [0003].
While Carter teaches a work site may be divided into one or more work locations 14a, 14b, 14c or zones, dispatch dust control machines automatically to a work locations when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043] and The controller 26 may use the dust control signals 34 to produce one or more dispatch signals 42 for dispatching (e.g., deploying) one or more of the dust control machines 18 to one or more work locations 14, and Jackson teaches machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.  para. [0031] At step 406, a construction machine is assigned to each particular task based on the modified one or more parameters of the particular task, neither explicitly teach the following, however McDaniel teaches: 
setting a size of the predetermined area based on the received one or more characteristics of the first machine (claim 11 of McDaniel teaches one of a size or a number of zones is adjustable based on at least one of a speed of the mobile machine, a type of the mobile machine, a condition of the mobile machine, a worksite condition, or an operator preference. );
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter and Jackson incorporate the teachings of McDaniel to incorporate defining a size of the predetermined area based on the received one or more characteristics of the first machine, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine efficiently and avoid damage to autonomous vehicles.

Claim 12:
Carter teaches 
The system of claim 11, wherein determining the deployment event comprises: dividing the predetermined area into a plurality of segments, wherein a size of each of the plurality of segments is based on the characteristics … of the first machine, and based on the characteristics of the predetermined area., (paras. [0016-0017] and fig. 1 a worksite may be divided into one or more work locations (14a, 14b, 14c) or zones, wherein each mobile dust control machine (18) may be configured to treat the dust condition within one or more work locations (14) and may include dust control equipment (303). Para. [0032] the controller 26 may be operable to compare dust control signals 34a, 34b, 34c of multiple work locations 14a, 14b, 14c and to dispatch a dust control machine 18a in sequence to each of the work locations 14a, 14b, 14c by giving dispatch priority to work locations having higher dust levels (the predetermined area consists of at least a first and second segment (14a and 14b))).

Claim 13:
Carter teaches 
The system of claim 12, wherein the deployment event comprises the first machine entering a predetermined segment of the plurality of segments (para. [0023] When mobile dust monitors 22d are used, each mobile dust monitor 22d may be associated with locating equipment 24 such as a Global Positioning System (GPS) for example, so that the position of the dust monitor 22d may be tracked, such as by the controller 26, and associated with an appropriate work location 14a. [0034] the controller 26 may be operable to evaluate the location of a first dust control machine 18a relative to a work location 14a (or work locations) and/or relative to a second dust control machine 18b (or machines) and to produce a dispatch signal 42 for dispatching the dust control machine 18a to the work location 14a in response to the evaluation).
While Carter teaches a work site may be divided into one or more work locations 14a, 14b, 14c or zones, dispatch dust control machines automatically to a work locations when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043] and The controller 26 may use the dust control signals 34 to produce one or more dispatch signals 42 for dispatching (e.g., deploying) one or more of the dust control machines 18 to one or more work locations 14, and Jackson teaches machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.  para. [0031] At step 406, a construction machine is assigned to each particular task based on the modified one or more parameters of the particular task, neither explicitly teach the following, however McDaniel teaches: 
Wherein the characteristics is based on a speed (claim 11 of McDaniel teaches one of a size or a number of zones is adjustable based on at least one of a speed of the mobile machine, a type of the mobile machine, a condition of the mobile machine, a worksite condition, or an operator preference. );
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter and Jackson incorporate the teachings of McDaniel to incorporate defining a size of the predetermined area based on the received one or more characteristics of the first machine, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine efficiently and avoid damage to autonomous vehicles.

Claim 16:
Carter teaches 
The system of claim 11, wherein determining the deployment event further comprises: determining when deployment of the second machine will result in continuous operation of the second machine until a task associated with the second machine is completed. (paras. [0016-0017] and fig. 1 the controller may be operable to determine the total travel distance and/or work time of two dust control machines (18a, 18b) may be minimized by (a) dispatching the first dust control machine 118a first to the first work location 14a and subsequently to the second work location 14b, and by (b) dispatching the second dust control machine 18b to the third work location 14c; and the controller 26 may respond to the dust control signals 34 to terminate the dust treatment operation when the dust control signals 34 indicates that the dust condition at the work location 14 has been sufficiently treated).

Claim 17:
Carter teaches 
The system of claim 11, the operations further comprising: determining a second deployment event, upon detection of which a third machine is deployed to the predetermined area, the second deployment event being based on characteristics of the first machine, the second machine, and the third machine, and based on the characteristics of the predetermined area (([0035] when multiple work locations 14 are being monitored, the controller 26 may be operable to evaluate and compare potential routes for a dust control machine 18 (or machines) and to produce one or more dispatch signals 42 indicating a preferred route (or routes) for the dust control machine(s) 18, for example by evaluating or estimating (and potentially minimizing) total estimated travel time, fuel consumption, and/or travel distance for the dust control machine(s) 18 and/or by evaluating dust conditions within the work locations 14. For example, the controller 26 may be operable to determine (1) that dust conditions (characteristics)within three work locations 14a, 14b, 14c warrant dust treatment operations;); and upon detection of the second deployment event, deploying the third machine to the predetermined area (further, (2) that total travel distance and/or work time of two dust control machines 18a, 18b may be minimized by (a) dispatching the first dust control machine 18a first to the first work location 14a and subsequently to the second work location 14b and by (b) dispatching the second dust control machine 18b to the third work location 14c. Thus, a controller 26 may be operable to evaluate information regarding: (i) dust conditions within one or more work locations 14; (ii) the locations(s) of one or more dust control machines 18; and/or (iii) the location(s) of one or more work locations 14, and to dispatch one or more dust control machines 18 to the location(s) 14 in response to the evaluated information).

Claim 18:
Carter teaches 
The system of claim 11, wherein the deployment event is modified based on data received from the first machine (para. [0037] For example, the controller 26 may dispatch a first dust control machine 18b to a work location 14a even though a second dust control machine 18a is closer to the work location 14a if the second dust control machine 18a does not have sufficient resources (e.g., fuel or water) to travel to the work location 14a and completely treat the work location 14a).

Claim 19
While Carter teaches dispatch dust control machines automatically to a work locations when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043], it does not explicitly teach the following, however Jackson teaches: 
The system of claim 11, wherein determining the deployment event further comprises: 7Application No.: 17/188,775 Client Ref. No.: 20-0219US02 Attorney Docket No.: 00152-2219-01000 determining a first feature vector, the first feature vector comprising data related to characteristics of the first machine and the second machine, and characteristics of the predetermined area (para. [0027] At step 402, a plan for a construction project is divided into a plurality of tasks. A construction project can be automatically divided into a plurality of tasks based on the type of the construction project. For example, the construction project of building a road may include inherent layering and geometrical constraints that can be used to automate region definition. Machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.);
 and determining the deployment event based on a comparison of the first feature vector with a plurality of completed job feature vectors, the completed job feature vectors comprising data 21Attorney Docket No.: 00152-2219-01000 Client Ref. No.: 02-0219US02related to characteristics of machines and characteristics of areas associated with previously completed jobs on a plurality of predetermined areas (para. [0031] At step 406, a construction machine is assigned to each particular task based on the modified one or more parameters of the particular task. At step 408, each particular task is dispatched or sent to the construction machine assigned to the particular task for presenting the sequence of actions for performing the particular task, wherein machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter incorporate the teachings of Jackson to include plurality of tasks associated with job wherein the breakdown is determined based on a set of parameters, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine accurately based on task in hand [0003].

Claim 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carter  in view of Jackson in view of McDaniel, as applied in claims 12, and further in view of H. Dean McGee (US 2012/0215351 A1, hereinafter “McGee”).
Claim 14:
While Carter teaches dispatch dust control machines automatically to a work locations when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043] and Paras. [0028 and 0035] and fig. 1 the controller (26) may respond to the dust control signals (34) to cancel the dispatch signals (34) or to terminate treatment operation, it does not explicitly teach the following, however McGee teaches: 
The system of claim 12, wherein the first machine and the second machine are not permitted to be present simultaneously within a same segment of the plurality of segments while performing any of the plurality of tasks on the predetermined area(Fig. 2 illustrates the steps of detecting two machines within a predetermined area and in response of the detection disconnecting one or both robotic machines as described in paras. [0040-0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter, Jackson, and McDaniel incorporate the teachings of McGee to include the restriction of number of machine allowed in a segment, because the references are analogous and compatible since they are both directed worksite management. Doing so would aid in preventing any accidents or collisions from happening [0040-0043].

Claim 15:
While Carter teaches dispatch dust control machines automatically to a work locations when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043] and Paras. [0028 and 0035] and fig. 1 the controller (26) may respond to the dust control signals (34) to cancel the dispatch signals (34) or to terminate treatment operation, it does not explicitly teach the following, however McGee teaches: 
The system of claim 12, wherein the first machine and the second machine are not permitted to be present simultaneously within a same segment of the plurality of segments while performing any of the plurality of tasks on the predetermined area (Fig. 2 illustrates the steps of detecting two machines within a predetermined area and in response of the detection disconnecting one or both robotic machines as described in paras. [0040-0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter, Jackson, and McDaniel incorporate the teachings of McGee to include the restriction of number of machine allowed in a segment, because the references are analogous and compatible since they are both directed worksite management. Doing so would aid in preventing any accidents or collisions from happening [0040-0043].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Carter  in view of Jackson in view of McDaniel, as applied in claim 11, and further in view of Arun Iyengar  (US 2017/0149875 A1, hereinafter “Iyengar”).
Claim 19
While Carter teaches dispatch dust control machines automatically to a work locations when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043], it does not explicitly teach the following, however Jackson teaches: 
The system of claim 11, wherein determining the deployment event further comprises: determining a first feature vector, the first feature vector comprising data related to characteristics of the first machine and the second machine, and characteristics of the predetermined area; (para. [0027] At step 402, a plan for a construction project is divided into a plurality of tasks. A construction project can be automatically divided into a plurality of tasks based on the type of the construction project. For example, the construction project of building a road may include inherent layering and geometrical constraints that can be used to automate region definition. Machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.);
 and determining the deployment event (para. [0031] At step 406, a construction machine is assigned to each particular task based on the modified one or more parameters of the particular task. At step 408, each particular task is dispatched or sent to the construction machine assigned to the particular task for presenting the sequence of actions for performing the particular task, wherein machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter incorporate the teachings of Jackson to include plurality of tasks associated with job wherein the breakdown is determined based on a set of parameters, because the references are analogous and compatible since they are both directed worksite management. Doing so would help improve dispatching work construction machine accurately based on task in hand [0003].
While Carter teaches dispatch dust control machines automatically to a work locations when dust levels at the work locations exceed, or are likely to exceed, a reference dust level as described in para. [0043], Jackson teaches [0027] At step 402, a plan for a construction project is divided into a plurality of tasks. A construction project can be automatically divided into a plurality of tasks based on the type of the construction project. For example, the construction project of building a road may include inherent layering and geometrical constraints that can be used to automate region definition. Machine types and capacities can also be automatically determined based on task and material type, e.g., base-course spreading, paving and compaction, etc.), they do not explicitly teach the following, however, Iyengar teaches: 
a comparison of the first feature vector with a plurality of completed job feature vectors, the completed job feature vectors comprising data 21Attorney Docket No.: 00152-2219-01000 Client Ref. No.: 02-0219US02related to characteristics of machines and characteristics of areas associated with previously completed jobs on a plurality of predetermined areas ([0071] A prediction model for the total execution time may be based on an analysis of task execution history log information stored in a database 702 as shown in FIG. 7. Certain feature vector data may be collected from each task that is executed by one or more computation nodes and then is stored in the database 702. One example of execution log data for each task may include a task ID 704 (or task name), a task start time 706, the volume of input data 708, the cloud ID 710 (or cloud name), the one or more machine IDs 712 used for the computation hardware during execution of the particular task, the one or more machine types 714, and the total execution time 716 that was measured for executing the particular task. A prediction model may use a KNN clustering algorithm, for example, built for the particular task based on many task execution logs of that particular task stored in the history database 702. When a new instance of that particular task is to be considered for computation hardware cost, its feature vector is provided to the prediction model which then uses the feature vector information to analyze the past task execution history log information stored in the database 702 to estimate and predict the execution time for the new instance of the particular task on at least one computation node in an application deployment configuration). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Carter, Jackson, and McDaniel incorporate the teachings of Iyengar to include plurality of tasks associated with job wherein the breakdown is determined based on a set of parameters Client Ref. No.: 02-0219US02related to characteristics of machines and characteristics of areas associated with previously completed job, because the references are analogous and compatible since they are both directed project management. Doing so would help improve dispatching work construction machine accurately based on task in hand [0003].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060047377 A1
SYSTEMS AND METHODS FOR CONTROLLING MACHINE OPERATIONS
Ferguson; Alan Lewis et al.
US 20160146611 A1
AUTOMATING DISTRIBUTION OF WORK IN A FIELD
Matthews; Paul Ross


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683